                            Exhibit A




Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 1 of 15 Pageid#: 5
                                                                         Service of Process
                                                                         Transmittal
                                                                         03/26/2019
                                                                         CT Log Number 535175548
 TO:     Jill M Calafiore, Rm 3A119A
         AT&T Corp.
         One AT&T Way-
         Bedminster, NJ 07921-

 RE:     Process Served in Virginia

 FOR:    AT&T Mobility LLC (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                  Sandra Tuggle, Pltf. vs. AT&T Umbrella Benefit Plan No.1 and AT&T Mobility
                                   Disability Benefits Program, Dfts. // To: AT&T Mobility, LLC
                                   Name discrepancy noted.
 DOCUMENT(S) SERVED:               Summons, Complaint, Attachment(s)
 COURT/AGENCY:                     Roanoke City Circuit Court, VA
                                   Case # 770CL1900067700
 NATURE OF ACTION:                 Plaintiffs damages in this lawsuit will not exceed $ 49,900 by the time of judgment
                                   nor will this litigation foreclose benefits due the plaintiff from the defendant that
                                   accrue after the date of judgment.
 ON WHOM PROCESS WAS SERVED:       C T Corporation System, Glen Allen, VA
 DATE AND HOUR OF SERVICE:         By Process Server on 03/26/2019 at 11:11
 JURISDICTION SERVED :             Virginia
 APPEARANCE OR ANSWER DUE:         Within 21 days after service
 ATTORNEY(S) / SENDER(S):          Michael A. Cleary
                                   3214 Electric Road, Suite 311
                                   P. O. Box 21805
                                   Roanoke, VA 24018
                                   540-345-8344
 ACTION ITEMS:                     CT has retained the current log, Retain Date: 03/27/2019, Expected Purge Date:
                                   04/06/2019

                                   Image SOP

                                   Email Notification, Jill M Calafiore jcalafiore@att.com

 SIGNED:                           C T Corporation System
 ADDRESS:                          4701 Cox Road
                                   Suite 285
                                   Glen Allen, VA 23060
 TELEPHONE:                        804-217-7255




                                                                         Page 1 of 1 / VV
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 2 of 15 Pageid#: 6
                                                 f
                                                     *
                                                %r
                             COMMONWEALTH OF VIRGINIA




                                     ROANOKE CITY CIRCUIT COURT
                                              Civil Division
                                                                Proper attire required in Court Rooms
                                       315 CHURCH AVENUE, SW           NO shorts
                                          ROANOKE VA 24016             NO haiters/tank tops
                                                                       NO flip-flop shoes
                                             (540) 853-6702            NOt-shirts
                                                                               NO hats
                                                                               NO food, drinks or q um
                                                Summons                        NO cell phdnse !n euitheuse


        To: AT&T MOBILITY LLC                                              Case No. 770CL19000677-00
            PLAN ADMINISTRATOR
            C/0 CT CORPORATION SYSTEM,
            ITS REGISTERED AGENT
            4701 COX ROAD STE285
            GLEN ALLEN VA 23060
        The party upon whom this summons and the attached complaint are served is hereby notified
        that unless within 21 days after such service, response is made by filing in the clerk’s office
        of this court a pleading in writing, in proper legal form, the allegations and charges may be
        taken as admitted and the court may enter an order, judgment, or decree against such party
        either by default or after hearing evidence.
        Appearance in person is not required by this summons.

         Done in the name of the Commonwealth of Virginia on,Tuesday, March 19, 2019

         Clerk of Court: BRENDA S. HAMILTON


                                by
                                                         {CLEI   PUTY CLERK)

   Instructions:    SEE ATTACHED COMPLAINT



Hearing Official:




                    CLEARY, MICHAEL A; ESQ
Attorney's name:    540-345-8344


       Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 3 of 15 Pageid#: 7
                                                                                      .t
                                                   Ul-*'




                             COMMONWEALTH OF VIRGE^A




                                     ROANOKE CITY CIRCUIT COURT
                                              Civil Division    Proper attire required in Court Rooms
                                       315 CHURCH AVENUE, SW           NO shorts
                                          ROANOKE VA 24016             NO hatters/tank tops
                                                                       NO flip-flop shoes
                                             (540) 853-6702            NO'‘t-shirts
                                                                             NO hats
                                                                             NO food, drinks or oum
                                                Summons                      NO cell ph@ti93 In ^duitheuse


        To: AT&T MOBILITY LLC                                            Case No. 770CL19000677-00
            PLAN ADMINISTRATOR
            C/0 CT CORPORATION SYSTEM,
            ITS REGISTERED AGENT
            4701 COX ROAD STE 285
            GLEN ALLEN VA 23060
        The party upon whom this summons and the attached complaint are served is hereby notified
        that unless within 21 days after such service, response is made by filing in the clerk’s office
        of this court a pleading in writing, in proper legal form, the allegations and charges may be
        taken as admitted and the court may enter an order, judgment, or decree against such party
        either by default or after hearing evidence.
        Appear^ce in person is not required by this summons.

        Done in the name of the Commonwealth of Virginia on,Tuesday, March 19,2019

         Clerk of Court: BRENDA S. HAMILTON

                                by
                                                                   Clerk )

   Instructions:    SEE ATTACHED COMPLAINT



Hearing Official:




                    CLEARY, MICHAEL A; ESQ
Attorney's name:    540-345-8344



    Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 4 of 15 Pageid#: 8
                     VIRGINIA:

                                     IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE


                     SANDRA TUGGLE,                                      )
                                                                         )
                              Plaintiff                                  )
                                                                         )
                     V.                                                  ) Civil Action No. CL19-'6'7 7 -00
                                                                         )
                    j;AT^ UmtjFelirBene^nf PI^Nori^=Q                    )
                      ^^&T Mobility DisabiNty,Benefits^/                 )
                      PROGRAMCIl                                         )
                                                                         )
                          Serve: ;;;^AT&LMobilitynrLrc^—j                )
                                       Pla n^A^rfi inistfator—^          )
                                       c/o CT,Corporation Syst^mTT       )
                                      (Its Reg istered Agent ^           )
                                       4701 Cox Road. Suite 285*7        )
                                      [Glen Allen,yA 23060 /             )
                                                                         )
                              Defendant                                  )



                                                             COMPLAINT

                               Plaintiff, by counsel, respectfully moves this Court for the entry of an Order

                     granting her judgment against the defendant as set forth below. In support of this

                     Complaint, plaintiff states the following:

                               (1)    For the purposes of this civil action plaintiff was a beneficiary under an

                     employer sponsored welfare benefit plan that included Short term and Long-term

                     disability benefits (the “Plan”). The Plan, defendant herein, Is named the AT&T
Michael A .Cleary
  arromey at law
 P.O. Box 21805      Umbrella Benefit Plan No. 1 - AT&T MOBILITY DISABILITY BENEFITS
  Roanoke, VA
      24018
                     PROGRAM.

                               (2)    Plaintiff was eligible for benefits under the Plan at all times referenced

                     in this Complaint.


              Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 5 of 15 Pageid#: 9
            (2)     Plaintiff was eligible for benefits under the Plan at all times referenced

     in this Complaint.

            (3)     This Is an action to recover benefits due plaintiff under the terms of the

     Plan and applicable law, to enforce plaintiff’s rights under the terms of the Plan and

     to clarify plaintiffs rights to future benefits under the terms of the Plan.

             (4)    Due to a total disability covered under the Plan, plaintiff became

     entitled to short term and long term disability income benefits from defendant.

            (5)     The plaintiff complied with all conditions under the Plan in presenting

     her claim for short term and long term disability benefits, to include, without

     limitation, proof that plaintiffs medical condition supported her claim based on

     disability. Defendant, through its representatives, breached its obligation to the

     plaintiff by failing to give proper consideration to plaintiffs proof of her total disability.

     The plaintiff appealed defendant’s decision denying both short term and later long

     term benefits under the Plan. Defendant failed to consider properly plaintiffs proof

     of disability under the terms of Plan during its consideration of the plaintiffs appeal.

     Instead, by its letters dated March 19, 2014 for short term benefits and September

     29, 2014 for long term benefits, defendant continued to deny benefits. All

     mandatory administrative appeals available to the plaintiff have been exhausted.

            (6)     The unpaid benefits in question are approximately-$1,198 per month

     from December 20, 2013, to the time of judgment which benefits are subject to

     adjustment, as set forth in Paragraph (7) of this Complaint.

            (7)     Plaintiff acknowledges that unpaid benefits due her under the Plan

     must be reduced for Social Security Disability Insurance (“SSDI”) benefits received




Case 7:19-cv-00311-EKD Document 1-1 Filed204/16/19 Page 6 of 15 Pageid#: 10
     by her in the initial amount of $923.00 per month beginning March 2014. Further

     no offset can occur until the LTD benefits accumulate to $6,000, the amount of legal

     fees incurred by the plaintiff to obtain the SSDI benefits.

             (8)       The May 17, 2017, Notice of Award of SSDI benefits is attached as an

     exhibit.

             (9)       The denial of both short term and long term benefits under the

     defendant Plan was a breach of the defendant’s obligations to the plaintiff under the

     Plan.

             (10)      The decision of the defendant's representatives to deny plaintiff the

     rights and benefits due her under the Plan was arbitrary, illegal, capricious

     unreasonable, discriminatory and not made in good faith, was not supported by

     substantial evidence and arises from an erroneous application of law and / or

     interpretation of the Plan.

                (11)   As a direct and proximate result of the actions of the defendant's

     representatives the plaintiff has been caused to incur attorney’s fees and expenses

     in an amount not presently known to her.

                (12)   As a direct and proximate result of the actions of the defendant’s

     representatives, as herein alleged, plaintiff has sustained damages in an amount not

     now known to her but, on information of belief, such damages will approximate the

     amount of benefits due her in accordance with the terms of the Plan; and plaintiff

     will continue to sustain such damages each month until benefits are reinstated.

     Plaintiffs damages in this lawsuit will not exceed $ 49,900 by the time of




                                                    3
Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 7 of 15 Pageid#: 11
     judgment nor will this litigation foreclose benefits due the plaintiff from the

     defendant that accrue after the date of judgment.

           WHEREFORE, plaintiff requests judgment against defendant as follows:

           (A)        Ordering defendant to pay to plaintiff all short term and long term

     benefits due her under the Plan retroactive to December 20, 2013;

           (B)       Awarding plaintiff pre-judgment interest against the defendant from

     December 20. 2013, for all sums due her until the date of judgment;

            (C)       Awarding plaintiff attorney's fees as required by 29 U.S.C. §1132,

     court costs, and all other reasonable costs incurred; and

            (D)       Granting plaintiff such further relief as this Court may deem just and

     proper.


                                                         SANDRA TUGGLE


                                                         By;
                                                                Of Counse


     MICHAEL A. CLEARY (VSB#19989)
     3214 Electric Road, Suite 311
     P. O. Box 21805
     Roanoke, VA 24018
     Telephone: 540/345-8344
     Facsimile: 540 / 345-8361

               Counsel for plaintiff




Case 7:19-cv-00311-EKD Document 1-1 Filed 404/16/19 Page 8 of 15 Pageid#: 12
                                                                  M7

Social Security Administration
Retirement, Survivors, and Disability Insurance
Notice of Award
                                                       Office of Central
                                                       Operations
                                                       1500 Woodlawn Drive
                                                       Baltimore, Maryland 21241-1500
                                                       Date: May 17, 2017
                                                       Claim Number: XXX-XX-XXXX HA

   0001347 00007890
   SANDRA TUGGLE
   PO BOX 341
   HARLALSON, GA
                      3 MB 0.423 O812M0CTR7P1 T33 P7


                           30229-0341
                                                                                        m
                                                                                           io
                                                                                           t:

 You are entitled to monthly disability benefits beginning                                 syo
 March 2014.                                                                               o

 The Date You Became Disabled                                                               e
                                                                                            o
                                                                                            K>

  We found that you became disabled under our rules on                                      n
  September 13, 2013.                                                                       is
                                                                                            o
  To qualify for disability benefits, you must be disabled for
  five full calendar months in a row.  The first month you are                              I
  entitled to benefits is March 2014.                                                       o
                                                                                        - -..g-
                                                                                            §
 What We Will Pay And When

   ®    You will receive $33,747.00 around May 17, 2017.

    •   This is the money you are due for March 2014 through
        April 2017.

  Your next.payment of $923.00, which is for May 2017, will be
  received on or about the second Wednesday of June 2017.

         After that you will receive $923.00 on or about the second
         Wednesday of each month.

         Later in this letter, we will show you how we figured these
         amounts.

         Federal regulations require you to receive your payments
         electronically, unless you get an exemption from the
         U.S. Department of the Treasury.  Please call Treasury at
         1-855-290-1545 to see if you qualify for an exemption.

         The day of the month you receive your payments depends on
         your date of birth.


                                         SEE NEXT PAGE




 Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 9 of 15 Pageid#: 13
 XXX-XX-XXXX HA                                              Page 2


Your Benefits

 The following chart shows your benefit amount(s) before any
 deductions or rounding.  The amount you actually receive(s) may
 differ from your full benefit amount.  When we figure how much
 to pay you, we must deduct certain amounts, such as Medicare
 premiums.  We must aiso round down to the nearest dollar.                      s
      Beginning              Benefit
           Date               Amount     Reason

     March 2014        $ 1,036.30        Entitlement began

 December 2014               1,053.90    Cost-of-living adjustment

 December 2016               1,057.00    Cost-of-living adjustment
Information About Medicare
 Your Medicare Part*.^ (hospital insurance) starts March 2016 and
 Part B (medical insurance) starts May 2017.

 If you want your medical insurance to start earlier, you can
 choose _
        to have it start in March 2016.  To start your medical
 insurance earlier, you must do the following“things within 60
 days after the date of this notice:

                • tell us in writing that you want medical
                  insurance beginning March 2016;

                                         AND

                ■ pay us $1,718.00 or tell us we can withhold this
                  amount from your check. This amount covers
                  the premiums due from March 2016 through April 2017.

  If you would find it hard to pay the premium amount you would
  owe in a lump sum, ask us about other ways to pay the premium.

  If you choose to have your medical insurance start in
  March 2016, your current monthly premium will be $125.00.  If
  you do not choose the earlier date, your monthly premium will
  be $134.00.

  We will send you a Medicare card,  You should take this card
  with you when you need medical care.  If you need medical care
  before receiving the card and your coverage has already begun,
  use this letter as proof that you are covered by Medicare.
  IMPORTANT: A Medicare law requires some higher income persons
  to pay higher premiums.  The law applies to premiums for
  Medicare Part B (medical insurance) and prescription drug
  coverage.  The law generally affects individuals with incomes
  higher than $85,000 and couples with incomes higher than
  $170,000.  We will contact the Internal Revenue Service to get

                                  SEE NEXT PAGE
 Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 10 of 15 Pageid#: 14
 XXX-XX-XXXX HA                                               Page 3


information about your income.  If we decide that you have to
pay higher premiums, we will send a letter explaining our
decision.  The higher amount will be effective May 2017.  For
more information, please visit www.sociaisecurity.gov on the
Internet or call us toll-free at 1-800-772-1213 (TTY
1-800-325-0778).

 If you do not want medical insurance, please complete the
 enclosed card and return it to us in the envelope we have
 provided.   You will need to do this by the date shown on the
 card.   If you decide you do not want the insurance, we will
 return any premiums that you have paid.

Medicare Prescription Drug Plan Enrollment                                      o

                                                                                t
 Now that you are eligible for Medicare, you can enroll in a
 Medicare prescription drug plan (Part D).                                      2


 To learn more about the Medicare prescription drug plans and                   1g
 when you can enroll, visit www.medicare.gov or call                            g
 1-800-MEDICARE (1-800-633-4227; TTY 1-877-486-2048).  Medicare
 also can tell you about agencies in your area that can help you                q2
 choose your prescription drug coverage.                                        2
                                                                                S
 If you have limited income and resources, we encourage you to                  c
                                                                                g
 apply for the extra help that is available to assist with                      s
 Medicare prescription drug costs.   The extra help can pay the                 s
                                                                                I
 monthly premiums, anrhial deductibles and prescription co-.
 payments.  To learn more or apply, please visit
 www.sociaisecurity.gov, call 1-800-772-1213 (TTY
 1-800-325-0778) or visit the nearest Social Security office.

Information About Representative's Fees
 We have approved the fee agreement between you and your
 representative.

 Your past-due benefits are $39,881.00 for March 2014 through
 April 2017.   Under the fee agreement, the representative cannot
 charge you more than $6,000.00 for his or her work,   The amount
 of the fee does not include any out-of-pocket expenses (for
 example,- costs to get copies of doctors' or hospitals'
 reports).   This is a matter between you and the representative.
How To Ask Us To Review The Determination On The Fee Amount

 You, the representative or the person who decided your case can
 ask us to review the amount of the fee we say the
 representative can charge.

  If you think the amount of the fee is too high, write us within
  15 days from the day you get this letter.  ^
                                             Tell us that you
  disagree with the amount of the fee and give your reasons.
  Send your request to this address:


                                  SEE NEXT PAGE

 Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 11 of 15 Pageid#: 15
228-06-1S30 HA                                              Page 4


                  Social Security Administration
                  Office of Disability Adjudication and Review
                  Attorney Fee Branch
                  5107 Leesburg Pike
                  Falls Church, Virginia 22041-3255

 The representative also has 15 days to write us if he or she
                                                                               m
 thinks the amount of the fee is too low.

 If we do not hear from you or the representative, we will
 assume you both agree with the amount of the fee shown.

Information About Past-Due Benefits Withheld To Pay A
 Representative
 Based on the law, we must withhold part of past-due benefits to
 pay an appointed representative.  We cannot withhold more than
 25 percent of past-due benefits to pay an authorised fee.  We
 withheld $6,000.00 from your past-due benefits to pay the
 representative.

 We are paying the representatives from the benefits we
 withheld.  Therefore, we must collect a service charge from
 each of them.   The service chargeis 6.3 percent of the fee
 amount we pay, but not more than $91, which is the most we can
 collect in each case under the J.aw. VJhen 6.3 percent of the
 combined payments exceeds $91, we divide the $91 service charge
 based on the individual fee amounts.  We will subtract part of
 the service charge from the fee amount payable to each
 representative.

 A representative cannot ask you to pay for the service charge.
 If a representative disagrees with the amount of the service
 charge, he or she must write to the address shown at the top of
 this letter. The representative must tell us why he or she
 disagrees within 15 days from the day he or she gets this
 letter.

Other Social Security Benefits

  This benefit is the only benefit you can receive from us at
  this time.  In the future, if you think you might qualify for
  another benefit from us, you will need to apply again.

 Your Responsibilities
  We based our decision on information you gave us.   If this
  information changes, it could affect your benefits.   For this
  reason, it is important that you report changes to us right
  away.

  We have enclosed a pamphlet. "What You Need To Know When You
  Get Social Security Disability Benefits."  It tells you what
  you must report and how to report.  Please be sure to read the
  parts of the pamphlet that tell you what to do if you go to

                                 SEE NEXT PAGE
Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 12 of 15 Pageid#: 16
‘XXX-XX-XXXX HA                                             Page 5


work or your health improves.

A vocational rehabilitation or employment services provider may
contact you to help you in going to work.  The provider may be
from a State agency or work under contract with Social
Security.

 If you go to work, we have special rules that let us continue
 your cash payments and health care coverage.  To learn more
 about how work and earnings affect disability benefits, visit
 our website at www.socialsecurity.gov/work/.  You may also call
 or visit any Social Security office to ask for the following
 publications:
                                                                                m
                                                                                o
  •   Social Security - Working While Disabled...How We Can Help                u*

      (SSA Publication No. 05-10095).
                                                                                I
  •   Social Security   If You Are Blind--How We Can Help (SSA
      Publication No. 05-10052).                                                C
                                                                                o
                                                                                o

Your Benefits May Be Taxed                                                      o
                                                                                X
 You may have to pay taxes on the benefits you get from us.                     2
 Part of your Social Security benefits may be taxed if:                         S

  •   you are s-i-ngle and your total income is more than $25,000               e
      or
  •   you are married and you and your spouse have total income
      of more than $32,000.

 You can decide if you want to have federal taxes withheld from
 your benefits.  If you want taxes withheld, you need to
 complete and return a Form W-4V, Voluntary Withholding Request.
 You can get Form W-4V from the Internal Revenue Service by
 calling 1-800-829-3676.  You can also get this form at
 www.socialsecurity.gov/planners/taxes.htm on our website.
 After you complete and sign the form, return it to your local
 Social Security office by mail or in person.

 You can find more information on paying taxes in the enclosed
 pamphlet, "What You Need To Know When You Get Social Security
 Disability Benefits".

Other Information

 We are sending a copy of this notice to THOMAS A KLINT.

Do You Disagree With The Decision?
 We previously informed you of your appeal rights concerning the
 administrative law judge's (ALJ) decision,  We also informed
 you of what you must do to have that decision reviewed.

  If you believe that we decided any other part of your case
  incorirectly, you may request reconsideration on that part of

                               SEE NEXT PAGE

 Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 13 of 15 Pageid#: 17
 XXX-XX-XXXX HA                                             Page 7


If You Have Questions
 We invite you to visit our website at www.socialsecurity.gov on
 the Internet to find general information about Social Security.
 If you have any specific questions, you may call us toll-free
 at 1-800-772-1213.  If you are deaf or hard of hearing. you may
 call our TTY number, 1-800-325-0778. You can also write or
 visit any Social Security office, The office that serves your
 area is located at:

                         SOCIAL SECURITY
                         SUITE B
                         246 BULLSBORO DR
                                                                                B
                         NEWNAN,GA 30263
                                                                                55
                                                                                £
 If you do call or visit an office, please have this letter with
 you.  It will help us answer your questions. Also, if you plan                 E
                                                                                B
 to visit an office, you may call ahead to make an appointment.                 as
                                                                                O
 This will help us serve you more quickly when you arrive at the                C
                                                                                Z
 office.

                                                                                Q
                                     Sadat Secwaty. GxLmini^OcaUarL             2




                                                                                2
                                                                                o
Enclosure(s):
       Form CMS-2690
       Return Envelope
       SSA Pub No 05-10153
                            SEE NEXT PAGE




 Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 14 of 15 Pageid#: 18
     V.




J-


          XXX-XX-XXXX HA                                               Page 8


                          Payment Summary

          Your Payment Of S33,747.00

           Here is how we figured your first payment:

              Benefits due for March 2014
              through April 2017 '
              including any cost of living increase,
              less monthly rounding of benefits:                      $39,872.00

               Amounts we subtracted because of:

                • additional premium due one month in advance:             125.00

                • money to pay your representative:                     6,000.00

                 Total subtractions:                                     6,125.00

               This equals the amount of
               your first payment:                                    $33,747.00

          Your Regular Monthly Payment
           Here is how we figured your regular monthly payment effective
           May 2017:

               You are entitled to a monthly benefit of:                $1,057.00

               ■Amount we subtracted because of

                 • premiums for medical insurance:                          134.00

               This equals the amount of
               your regular monthly payment:                              $923.00




           Case 7:19-cv-00311-EKD Document 1-1 Filed 04/16/19 Page 15 of 15 Pageid#: 19
